             Case 8:13-cr-00598-DKC Document 61 Filed 04/29/20 Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

    UNITED STATES OF AMERICA                   *
                                               *
          v.                                   *   CRIMINAL NO. DKC-13-598
                                               *
    KIRK L. PRICE,                             *
                                               *
                   Defendant                   *
                                               *
                                               *
                                       MEMORANDUM OPINION

        The Court has received Defendant’s Emergency Motion to Reopen Detention Hearing

(“Defendant’s Motion”). The Court has reviewed Defendant’s Motion and the opposition

thereto. ECF Nos. 58 and 59.1 No hearing is deemed necessary. Local Rules 105.6 and 207 (D.

Md.). The Court hereby GRANTS Defendant’s Motion. A separate Order outlining the terms of

release will issue.

        I.       Relevant Procedural History

        On March 14, 2014, Defendant pled guilty to (1) possession with intent to distribute

methylenedioxymethamphetamine (“MDMA”) and (2) possession of a firearm as a felon. ECF

No. 19. Defendant was sentenced to 54 months’ incarceration and three years’ supervised

release to begin upon release from imprisonment. ECF No. 41. In March 2017, Defendant

commenced his supervised release. Def.’s Mot. 2, ECF No. 58. On February 6, 2020, the U.S.

Probation and Pretrial Services filed a violation report based on Defendant being charged with



1
 Defendant also filed an Emergency Motion to Order the Bureau of Prisons and/or US Marshals Service to
Transport Mr. Price to this District, to Release Mr. Price from Custody, or to make him Available for a Telephonic
Hearing on his Pending Motion for Release Forthwith, (“Defendant’s Second Motion”), ECF No. 60. Given the
Government’s “willin[ness] to consider appropriate release conditions for [Defendant], Gov’t Resp. to Mot. to
Reopen Det. Hr’g 3, (“Government’s Response”), ECF No. 59, a response from the Government is not necessary to
make a decision.
          Case 8:13-cr-00598-DKC Document 61 Filed 04/29/20 Page 2 of 8



(1) conspiracy to transport stolen cars under 18 U.S.C. § 371 and (2) transporting stolen cars in

violation of 18 U.S.C. 2312. Id.

       On February 10, 2020, after a detention hearing before this Court, an order of detention

was entered. ECF No. 52; Gov’t Resp. 1. The Court found that: “Defendant has failed to meet

his burden of showing by clear and convincing evidence that he is neither a risk of flight or [a]

danger to the community. Defendant also refused to provide USPO with [an] address.” Id.

Further, the Court found that the reasons for detention include . . . “[Defendant is] subject to

lengthy period of incarceration if convicted; [Defendant has a] prior criminal history; [Defendant

participated] in criminal activity while on probation, parole, or supervision; [Defendant has a]

history of alcohol or substance abuse; and [Defendant has a] prior failure to appear in court as

ordered.” Id. Following the detention hearing, Defendant was transferred to the Western

District of Pennsylvania to appear on the indictment. Def.’s Mot. 2. On April 7, 2020,

Defendant appeared for a detention hearing before the Western District of Pennsylvania which

“released [Defendant] on certain stringent conditions, including a $10,000.00 unsecured bond,

home detention, location monitoring, and residing with his fiancée at a particular residence in

Waldorf, Maryland.” Gov’t Resp. 2, ECF No. 59. Defendant is currently detained at the

Northeast Ohio Correctional Center (“NEOCC”) as a result of this Court’s Order.

       Defendant now seeks review of this Court’s order of detention due to (1) “the charges in

the Western District of Pennsylvania, which triggered the [Violation of Supervised Release], are

weak: a fact not disputed by the prosecutors who investigated and brought the Pennsylvania

case” and (2) the outbreak of the Corona virus (“COVID-19”). Def.’s Mot. 1. Defendant now

requests that the Court: “(1) order the Bureau of Prisons to transport [Defendant] to the District

of Maryland forthwith for his detention hearing; (2) order [Defendant’s] release from NEOCC,


                                                  2
         Case 8:13-cr-00598-DKC Document 61 Filed 04/29/20 Page 3 of 8



where he is currently being held, or (3) hold a prompt hearing in which [Defendant] can

participate by telephone from NEOCC.” Def.’s Second Mot. 1, ECF No. 60.

       II.     Analysis

       Defendant contends that his release is necessary due to the outbreak of COVID-19.

Def.’s Mot. 2. Specifically, Defendant avers that the outbreak constitutes a compelling reason

under 18 U.S.C. § 3142(i). Defendant further avers that Defendant is not a flight risk nor a

danger to the community. Id. at 3–9. The Government avers that “[it] does not believe that

[Defendant] –at this time– has met his burden . . . by clear and convincing evidence that he is

neither a flight risk nor a community danger.” Gov’t Resp. 2. The Government further states:

               Regardless of the strength of the Pennsylvania case, the
               Government acknowledges that [Defendant’s] most serious
               supervised release violations flow from the Pennsylvania
               indictment, and the Pennsylvania magistrate judge has seen fit to
               permit [Defendant’s] release on stringent conditions. Given this
               fact, and the COVID-19 situation, the Government is willing to
               consider appropriate release conditions for [Defendant].

Id. at 3 (emphasis added).

       Under the Bail Reform Act, a detention hearing determination:

               [M]ay be reopened, before or after a determination by the judicial
               officer, at any time before trial if the judicial officer finds that
               information exists that was not known to the movant at the time of
               the hearing and that has a material bearing on the issue whether
               there are conditions of release that will reasonably assure the
               appearance of such person as required and the safety of any other
               person and the community.

18 U.S.C. § 3142(f) (emphasis added). Further, “[a] judicial officer may … permit the

temporary release of the person, in the custody of a United States marshal or another appropriate

person … for [a] compelling reason.” 18 U.S.C. § 3142(i).




                                                3
          Case 8:13-cr-00598-DKC Document 61 Filed 04/29/20 Page 4 of 8



   a. The COVID-19 Pandemic

       The presence of the COVID-19 creates a “material bearing” on the issue of whether there

are conditions of release that can protect the community from the danger that Defendant

presents. Yet, this Court has stated that the mere presence of the virus, even in the detention

setting, does not automatically translate to the release of a person accused. See United States v.

Derek Crosby, No. ELH-19-0286, 2020 WL 1638685 (D. Md. Apr. 2, 2020) (denying the

defendant’s motion despite his previous diagnosis of pneumonia, asthma, and a need for an

albuterol inhaler); United States v. Ronald McCormick, GLR-19-318 (D. Md. Apr. 2, 2020)

(denying the defendant’s motion despite testing positive for COVID-19); United States v.

Jermaine Pate, PWG-17-236 (D. Md. Apr. 7, 2020) (denying the defendant’s motion even

though he suffered from asthma); United States v. Kair Mugaddim, TDC-19-380 (D. Md. Apr. 9,

2020) (denying the defendant’s motion because the defendant failed to show why he was an at-

risk inmate); United States v. Terrell West, No. ELH-19-364, 2020 WL 1820095 (D. Md. Apr.

10, 2020) (denying the defendant’s motion despite testing positive for coronavirus); United

States v. Bernadette Attia, PWG-19-193 (D. Md. Apr. 13, 2020) (denying the defendant’s motion

even though he suffered from asthma and migraines); United States c. Damien Smith, SAG-20-

47 (D. Md. Apr. 14, 2020) (denying the defendant’s motion even though he suffered from

asthma); United States v. Deante Duckett, No. PWG-19-229 (D. Md. Apr. 17, 2020) (denying the

defendant’s motion even though he suffered from bacterial infections).

       In support of Defendant’s Motion, Defendant cites to studies and statistics regarding the

impact of COVID-19 in detention centers. Def,’s Mot. 11–12. Defendant further cites to recent

cases in this district and other districts releasing detainees because of COVID-19. Id. at 12–13.

Recently, in a civil case filed in the United States District Court for the District of Columbia, the


                                                  4
          Case 8:13-cr-00598-DKC Document 61 Filed 04/29/20 Page 5 of 8



court granted in part, a Motion for a Temporary Restraining Order against the D.C. Department

of Corrections (“DOC”), based on a review by independent investigators of the conditions at

DOC. Banks v. Booth, CKK-20-849 (D.D.C. Apr. 19, 2020). The court found that there was a

likelihood of success on the merits of the claim that the conditions of confinement violated the

United States Constitution by failing to adequately protect the detainees’ health and safety. Id.

According to the investigators, 65 out of approximately 1,020 inmates tested positive for

COVID-19. Id. As later commented upon by the Honorable Theodore C. Chuang of this Court:

               . . . [T]he D.C. Jail had failed to implement contact tracing when
               correctional staff tested positive; had been slow to respond to
               inmates displaying symptoms of COVID-19 such as fever and
               coughing; did not properly seal off quarantined inmates from the
               general population and require proper use of masks and gloves for
               those present in the quarantine unit; and left inmates in isolation
               for having tested positive in draconian conditions without access to
               showers or laundry services. It also found that D.C. Jail had acted
               slowly to, and had failed to, operationalize and enforce social
               distancing measures needed to avoid an unreasonable risk to the
               health of detainees, as illustrated in part by the fact that it allowed
               40 inmates to congregate three weeks into the pandemic. The
               court also found that there were likely errors in the use of
               thermometers to screen income[ing] visitors and staff, and some
               housing units lacked sufficient cleaning supplies and sufficient
               guidance on how to sanitize that resulted in ‘challenges with
               cleanliness’ outside of inmates’ cells. The court therefore
               concluded that the evidence supported the conclusion that D.C. Jail
               acted with deliberate indifference to inmate health and safety
               because it was aware of the risks of COVID-19 but ‘disregarded
               those risks by failing to take comprehensive, timely, and proper
               steps to stem the spread of the virus.’ Although the court did not
               order the immediate release or transfer of detainees, it ordered as a
               first step certain remedial actions, including that the D.C. Jail
               improve the triage process for suspected cases of COVID-19,
               provide proper cleaning supplies to each unit in the facility, and
               implement social distancing measures.

United States v. Demetrius Keaton, TDC-18-215 (Apr. 23, 2020) (internal citations omitted).

Although, the D.C. Court’s ruling does not require the Court to release every inmate, the Court


                                                 5
          Case 8:13-cr-00598-DKC Document 61 Filed 04/29/20 Page 6 of 8



must take into consideration the conditions of the DOC to determine whether it constitutes a

compelling reason to release Defendant. At the time of this writing, the Court finds that the poor

conditions of the DOC weigh in favor of releasing Defendant from detention with conditions.

   b. Bail Reform Act

       Despite the Court’s determination regarding the conditions of the DOC, the Court still

has a duty to balance the factors of the Bail Reform Act, with the overlay of concerns about the

health and safety of Defendant and the community at large. Here, Defendant has been charged

with violating his supervised release for charges involving property crimes. The Court finds that

these charges are not violent in danger. Although the decision to release Defendant by the

Western District of Pennsylvania is not binding, as the charging jurisdiction, the Court certainly

takes the decision into consideration.

       During the detention hearing before the Western District of Pennsylvania, the

Government asserted that the basis for its request for detention was Defendant’s risk of flight.

See Tr. of Proceedings on April 7, 2020, ECF No. 58–1, Ex. 1. At no point during the hearing

did the government argue that Defendant was a danger to the community. Although the

Government asserts that it does not believe “at this time” that Defendant has proved by clear and

convincing evidence that he is neither a flight risk nor a community danger, the Government

failed to provide any support for its contention. In fact, according to Defendant, counsel for the

Government stated on the record that “Officer McWilson [Defendant’s probation officer] told me

when we were talking before the hearing that [Defendant] had been a model person under her

supervision, up until recently.” Def.’s Mot. 7.

       The Court further finds that Defendant has proven by clear and convincing evidence that

there are conditions of release that could reasonably assure Defendant’s appearance at court.


                                                  6
           Case 8:13-cr-00598-DKC Document 61 Filed 04/29/20 Page 7 of 8



Defendant is a lifelong resident of Maryland. Def.’s Mot. 5. His entire family including his two

children live in Maryland. Id. Defendant has been residing with his fiancée in Waldorf,

Maryland for three months. Id. Defendant currently pays rent, tuition, and childcare expenses

for his children. Id. All of which show Defendant has commitments which should motivate him

to act responsibly in terms of appearing in court when told to do so. Further, Defendant does not

currently own a passport and has never travelled outside of the United States. Id. Defendant

also has a position of employment at Goode Trash Company waiting for him. Id. at 6. Finally,

Officer McWilson has approved a third-party custodian for Defendant.2 Def.’s Second Mot. 3.

With at-home incarceration, confining Defendant to the house 24 hours a day, seven days a

week, the Court finds that release from DOC, where the risk of infection is substantial,

substantially decreases the risk to Defendant and the community. See United States v. Demetrius

Keaton, TDC-18-215 (D. Md. Apr. 23 2020) (citing United States v. Green, No. 19-539-CCB,

2020 WL 1873967, at *3 (D. Md. Apr. 15, 2020) (considering, under the related provision of 18

U.S.C. § 3142(i), the extent to which the release plan would mitigate or exacerbate the COVID-

19 risk to the defendant and the likelihood that release would increase the risk of COVID-19 to

others).

        Given the current situation of the DOC, combined with the Court’s findings regarding

Defendant’s risk of flight and danger to the community, the Court concludes that Defendant’s

release is warranted, with stringent conditions




2
 At the time of the Government’s Motion, the Government averred that U.S. Parole and Probation had
not confirmed the viability of the fiancée’s residence. Gov’t Mot. 3. Upon the Court speaking with
Officer McWilson via email, the Court has been notified that a third-party custodian, T’Anya Dicks has
been approved. Officer McWilson also confirmed that Ms. Dicks’ home is a suitable home for self-
quarantine.
                                                   7
          Case 8:13-cr-00598-DKC Document 61 Filed 04/29/20 Page 8 of 8




       III.      Conclusion

       Defendant has demonstrated that the changed circumstances created by the COVID-19

crisis sufficiently tips the scales of detention to reverse the earlier decisions by the Court.

Accordingly, Defendant’s Motion is Granted.



April 28, 2020                                                         /s/
                                                       Charles B. Day
                                                       United States Magistrate Judge


CBD/hjd




                                                   8
